On Re-hearing.

Renry, 0. J.
The conclusion reached in the opinion heretofore delivered in this cause is adhered to; but wherein it holds that a tax deed, void upon its face, constitutes color of title, and when recorded sets the special statute of limitations of three yeaib in motion, if the purchaser takes and holds continuous possession under it for the period of three years before the institution of a suit by the legal owner to recover' possession, is retracted. The special statute of limitations has no application except where the tax deed is valid upon its face.
We are aware that the cases in the Wisconsin reports, cited in the former opinion, sustain the contrary view, but several respectable courts hole the doctrine herein announced. Moore v. Brown, 11 Howard (U. S.) 414; *533Taylor v. Miles, 5 Kas. 498; Hubbard v. Johnson, 9 Kas. 633; Shoat v. Walker, 6 Kas. 65; Hall's Heirs v. Dodge, 18 Kas. 277; Larkin v. Wilson, 28 Kas. 573; Woofford v. McKinna, 23 Tex. 36; Kilpatrick v. Sisneros, Ib. 114; McGavock v. Pollack, 13 Neb. 538; Sutton v. Stone, 4 Neb. 319 ; Towle v. Holt, 14 Neb. 225; Cogel v. Raph, 24 Minn. 194; Sheehy v. Hinds, 27 Minn. 259. It has been held in many oases that even a void tax deed constitutes color of title under the general statute of limitations, but the question of. color of title does not arise under the special statute in .question. The limitation is not based upon adverse possession. Judgment affirmed.
All concur.